In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-22-00068-CV

OBADIAH KINARA, Appellant                   §   On Appeal from Probate Court No. 2

V.                                          §   of Tarrant County (2021-PR00264-2)

                                            §   November 17, 2022

DAVID ONGERA, Appellee                      §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Obadiah Kinara shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack